Citation Nr: 0408042	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to June 
1946, from December 1947 to January 1950, from December 1950 
to April 1952, from July 1952 to April 1954, and from October 
1966 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in November 2003 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of The Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran filed his claim for TDIU in March 2001.  An 
October 2001 rating decision denied the claim.

The veteran currently is rated at 40 percent for degenerative 
arthritis of his lumbar spine.  The VA examination reports of 
September 2002 and June 2003 reflect that the examiners did 
not render an opinion on the veteran's employability.  The 
veteran's private care provider, J.H.S., MD, in a January 
2004 letter, opines that the veteran cannot be gainfully 
employed due to his chronic difficulty with back pain.  Dr. 
S' letter, however, indicates the veteran's age may have been 
a factor in his assessment.  For VA purposes, age is not a 
factor in considering employability.  38 C.F.R. § 4.19 
(2003).  Further, Dr. S made reference to the results of an 
MRI examination report, which is not a part of the claim 
file.

Additionally, there is a question as to the overall back 
pathology.  The private physician makes reference to spinal 
stenosis.  There is also evidence of degenerative disc 
disease.  There is no opinion as to whether all symptoms are 
manifestations of the service connected disorder, or whether 
there may be involvement of non-service connected pathology.  
That matter needs clarification on review.

Accordingly, the case is REMANDED for the following:

1.  The RO shall obtain the names and 
addresses of all medical care providers 
who treated the veteran for disabilities 
of the lumbar spine since October 2003.  
After securing the necessary release, the 
RO should obtain these records.  Copies 
of treatment records should be requested.  
The claims file should contain 
documentation of all requests made.

2.  After the above is completed, and 
whether or not records are obtained, the 
RO shall arrange for an appropriate 
medical examination(s) of the veteran to 
assess whether his service-connected 
disability renders him unemployable.  All 
indicated tests and studies should be 
performed.  It should be determined 
whether all findings recorded are related 
to the service connected pathology, to 
include whether any spinal stenosis or 
degenerative disc disease is part of the 
service connected disorder.  If symptoms 
can not be dissociated, that should be 
noted in the claims file.  The RO shall 
ask the examiner(s) to assess the 
appellant's ability to pursue 
substantially gainful employment in view 
of the service connected back pathology, 
without regard to advancing age.  The RO 
shall ensure that the claim file is 
provided to the examiner(s) for use and 
reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




